Case 1:19-cv-00279-JLS-HBS Document 97 Filed 07/29/20 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

JOHN CASTRO and JOYCE CASTRO,
Plaintiffs,

Vv.
19-CV-279 (JLS)
COLGATE-PALMOLIVE COMPANY,

et al.,

Defendants.

 

DECISION AND ORDER

On February 28, 2019, Plaintiffs John Castro and Joyce Castro commenced
this products liability action in state court against Defendants, including CVS
Pharmacy (“CVS”), alleging that John Castro was diagnosed with mesothelioma as
a result of his exposure to asbestos from his use of asbestos-contaminated talc
products. See Dkt. 1-2, Exh. A. On March 1, 2019, Defendants Johnson & Johnson,
Johnson Consumer Companies, Inc., and Johnson & Johnson Health and Wellness
Solutions, Inc. removed the case to this Court. Dkt. 1. On January 27, 2020, this
Court referred the case to United States Magistrate Judge Hugh B. Scott for all
proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Dkt. 71. On June 2, 2020, this
Court accepted and adopted a Report and Recommendation (“R&R”) recommending
denial of the Castros’ motion to remand (Dkt. 15). Dkt. 95.

Judge Scott issued a subsequent R&R on July 18, 2020. Dkt. 96. This R&R
addresses Defendant CVS Pharmacy’s motion to dismiss or transfer (Dkt. 45); the

Castros’ cross-motion for leave to amend the complaint (Dkt. 68); and CVS’s motion
Case 1:19-cv-00279-JLS-HBS Document 97 Filed 07/29/20 Page 2 of 3

to dismiss for lack of personal jurisdiction (Dkt. 87). In response to CVS’s second
motion to dismiss (Dkt. 87), the Castros stipulated to dismiss all claims against
CVS without prejudice. Dkt. 93. The Court endorsed this stipulation on May 12,
2020. Dkt. 94. The R&R, in light of this stipulation ending CVS’s involvement in
this case, recommended denying all three pending motions. Dkt. 96, at 2-3.

The parties did not object to the R&R, and the time to do so has expired. See
28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72
requires a district court to review the recommendation of a magistrate judge to
which no objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

Based on this Court’s review and the absence of any objections, the Court

accepts and adopts Judge Scott’s recommendation to deny the three pending

motions.
Case 1:19-cv-00279-JLS-HBS Document 97 Filed 07/29/20 Page 3 of 3

For the reasons stated above and in the R&R, CVS’s motion to dismiss or
transfer (Dkt. 45) is DENIED; the Castros’ cross-motion for leave to amend the
complaint (Dkt. 63) is DENIED; and CVS’s motion to dismiss for lack of personal
jurisdiction (Dkt. 87) is DENIED. The case is referred back to Judge Scott for

further proceedings consistent with the referral order of January 27, 2020, Dkt. 71.

SO ORDERED.

Dated: July 29, 2020
Buffalo, New York

 

(ha

JOHN// SINATRA, JR 7
NITED STATES a JUDGE
